Citation Nr: 0923399	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent disabling for service-connected major 
depressive disorder.

3.  Entitlement to an increased evaluation in excess of 20 
percent disabling for service-connected diabetes mellitus 
type II. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 
2005, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2006 and September 2006 rating decisions 
of the Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
inter alia denied service connection for PTSD, and granted 
service connection for major depressive disorder and diabetes 
mellitus type II, and assigned10 percent and 20 percent 
evaluations, respectively.  The Veteran disagreed with such 
denial and his evaluations and subsequently perfected an 
appeal.   

The issues of entitlement to an increased initial evaluation 
in excess of 10 percent disabling for service-connected major 
depressive disorder (claimed as depression, schizophrenia, 
and PTSD) and entitlement to an increased evaluation in 
excess of 20 percent disabling for service-connected diabetes 
mellitus type II are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of PTSD, 
and a current diagnosis of PTSD is not objectively 
demonstrated.

2.  The Veteran did not engage in combat with the enemy while 
on active duty, and his claimed in-service stressors are not 
corroborated by supporting evidence.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a December 2005 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In attachments to June 2006, December 2006, and February 2007 
notice letters, the RO also advised the Veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, VA medical records, 
private treatment records, and statements of the Veteran and 
his representative.  The Veteran was provided and underwent 
two Compensation and Pension (C&P) examinations regarding his 
claimed PTSD disability in March 2005 and February 2006.  The 
Veteran requested a personal hearing before a Decision Review 
Officer at the RO which was scheduled for October 26, 2007; 
however, he cancelled his request.  The Veteran did not 
request a hearing before the Board.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the PTSD Claim

The Veteran is seeking service connection for PTSD in 
connection with stressors experienced during his service in 
1995 when he suffered an injury while testing a tank and a 
fellow crewmember died.  The Veteran is currently service-
connected for major depressive disorder (claimed as 
depression, schizophrenia, and PTSD).  See March 2006 Rating 
Decision.

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is determined to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b).  Service connection my also be granted for any 
disease diagnosed after discharge when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
  
A service connection claim must be accompanied by evidence 
which establishes that the appellant currently has the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Section 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).

A PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorders must conform to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  In this regard, the 
Board notes that the Court of Appeals for Veterans Claims 
(Court) has taken judicial notice of the mental health 
profession' s adoption of the DSM-IV in the May 1994 first 
printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g. 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-41 (1997).

Here, the Veteran claimed that while testing an artillery 
vehicle (tank) in Fort Erwin, California, in 1995, the tank 
fell in a hole and he and another crewmember were seriously 
injured and another crewmember (the vehicle driver) died.  
See June 2006 "Statement in Support of the Claim," VA Form 
21-4138; December 2006 Private Physiatric evaluation Report 
(Dr. R.M.O.).  The Veteran also previously stated that two 
soldiers were killed when a cannon fell in 1995.  See 
February 2006 VA PTSD Examination Report.  The Veteran did 
not offer the names of the men killed in the 1995 accident.  

Initially, the Board notes that the Veteran's STRs are 
negative for any complaints, diagnoses, or treatment of any 
psychological condition, to include PTSD, as a result of his 
claimed in-service stressors.  The Veteran complained of 
depression in service (see December 2004 Medical Evaluation 
Board (MEB) Proceedings Report); however, as noted, the 
Veteran is currently service-connected for major depressive 
disorder.  See March 2006 Rating Decision.  During the 
December 2004 MEB psychiatric evaluation, the Veteran did not 
discuss his claimed in-service stressors.

The Veteran underwent a C&P examination conducted by QTC in 
Fayetteville, North Carolina, by Dr. V.M, on March 2005.  The 
examiner diagnosed the Veteran with chronic PTSD, onset in 
2000 while the Veteran was in Desert Storm, and as a result 
of exposure to traumatic events in combat.  The Veteran 
indicated that "gun fire blew up near a friend," and that 
he injured his back when artillery fell on it.  He did not 
report any other stressors.  See March 2005 PTSD Examination 
Report.  The Veteran does not claim combat exposure or served 
in Southwest Asia, and review of the Veteran's service 
personnel records is negative for combat exposure or service 
in Southwest Asia.  

Post-service, the Veteran was treated at the Mayaguez 
Outpatient Clinic in Puerto Rico for his claimed psychiatric 
condition from August 2005 to May 2007.  The Veteran was 
variously diagnosed with major depression with psychotic 
features, rule out PTSD; major depressive disorder with 
physiatric features; anxiety disorder; and PTSD.  See August 
2005, September 2005, October 2005, November 2005 Psychiatric 
Progress Notes; October 2006 Mental Health Initial Evaluation 
Note.  These diagnoses of PTSD were based on symptoms of war 
incidents and flashbacks, anger, and depression, and include 
no notation of any in-service stressors. 

The Veteran underwent another C&P examination at the San Juan 
VAMC, on February 2006.  The Veteran reported that symptoms 
of flashbacks, avoidance, isolation, insomnia, memory loss, 
concentration problems, and depression.  See February 2006 VA 
PTSD Examination Report.  He recounted a history of his 
claimed stressor as an accident in 1995 when cannons fell and 
two soldiers were killed.  The Veteran stated he has 
"problems adjusting to civilian life."  After reviewing the 
Veteran's claims file and conducting a mental status 
examination, the examiner indicated that "the Veteran does 
not meet the DSM-IV stressor criteria for PTSD," and "there 
is no evidence of record that the claimed accident in service 
where two people died is verified."  The diagnosis was 
recurrent major depression previously and incorrectly 
diagnosed as somatoform and somatization disorder, and the 
Veteran's GAF score was 60.  The examiner also noted that the 
various diagnoses of PTSD are "not based on specific 
stressors that have been verified and considered valid."  

In a December 2006 Private Treatment Letter from Dr. I.P.M., 
in Puerto Rico, the psychiatrist diagnosed major depression 
with PTSD.  No rationale was provided in the letter.

Further, in a December 2006 Private Treatment Letter from Dr. 
R.M.O., in Puerto Rico, the psychiatrist noted a history of 
depressed mood, insomnia, anxiety, increased irritability, 
and flashbacks related to a 1995 accident.  The examiner 
noted the Veteran's claimed in-service stressor that while 
testing a tank in Fort Erwin, California, in 1995, the tank 
fell in a hole and he and another crewmember were seriously 
injured and another crewmember died.  The psychiatrist 
assessed PTSD, and recurrent and severe major depression with 
psychotic features.  The psychiatrist opined that the 
Veteran's "PTSD symptoms are without a doubt directly 
related to traumatic experiences of military service in 
1995."

The record contains both diagnoses of PTSD and a negative 
diagnosis of PTSD.  On review, the Board gives greater 
probative weight to the February 2006 medical opinion, as 
opposed to the various medical opinions diagnosing PTSD, 
including the December 2006 Private Treatment Letter from Dr. 
R.M.O., for the following reasons. 

The February 2006 examiner had the benefit of a review of the 
claims folder, including the Veteran's STRs and statements 
regarding his claimed stressor.  Review of the claims file 
alone does not automatically render the examiner's opinion 
competent or persuasive.  See Nieves-Rodriguez v. Peake, WL 
No. 06-3012 (U.S. Vet. App. Dec. 1, 2008).  However, in this 
case, review of the claims file would reveal evidence that 
weighed against the Veteran's claim.  As noted, the Veteran's 
STRs are negative for any complaints, treatment, or diagnosis 
of PTSD.  Further, the Veteran did not discuss with 
specificity any of his claimed stressors, specifically the 
names of the soldiers that died or were injured as a result 
of his claimed in-service stressors.  There is no indication, 
on the other hand, that the December 2006 psychiatrist (Dr. 
R.M.O.) reviewed the entire claims folder, including the 
Veteran's STRs and statements regarding the Veteran's claimed 
stressors, which included evidence weighing against the 
Veteran's claim that his PTSD is related to his service; 
therefore his opinion is considered less informed.  The 
December 2006 psychiatrist merely relied on the Veteran's 
statements regarding the 1995 artillery vehicle accident and 
resulting death, to diagnose PTSD. 

Further, the December 2006 psychiatrist gives no basis for 
his opinion nor a statement of the evidence he relied on in 
making his diagnosis.  See December 2006 Private Treatment 
Letter.  In fact, the December 2006 psychiatrist merely 
relies on the unsubstantiated statements of the Veteran 
regarding a 1995 artillery vehicle accident and resulting 
death.  The Court of Appeals for Veterans Claims has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value. See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

With regard to the March 2005, August 2005, September 2005, 
October 2005, November 2005, October 2006, and December 2006 
medical opinions assessing PTSD, such opinions gave no basis 
for and opinion, and/or merely relied on the Veteran's 
unsubstantiated statements.  See March 2005 PTSD Examination 
Report; August 2005, September 2005, October 2005, November 
2005 Psychiatric Progress Notes; October 2006 Mental Health 
Initial Evaluation Note; December 2006 Private Treatment 
Letter from Dr. I.P.M.  See also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Thus, based on the foregoing, the weight of the evidence is 
against the finding of a PTSD diagnosis.  Congress 
specifically limits entitlement for service connected disease 
or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See 
Brammer, 3 Vet. App. at 225.  Thus, in this case, without 
evidence of a current clinical diagnosis, direct service 
connection for PTSD must be denied.

Even if the medical evidence weighed in the Veteran's favor 
and a current clinical diagnosis was demonstrated, the 
Veteran's claim for service connection for PTSD would still 
fail.  In light of a current clinical diagnosis of PTSD, the 
crucial and dispositive element in this case would involve 
the Veteran's claimed in-service stressors.  A finding that 
the veteran engaged in combat with the enemy during active 
service (see 38 U.S.C.A. § 1154(b)), or independent evidence 
which confirms the veteran's account of in-service stressors 
is necessary to establish service connection for PTSD.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f). 

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

In this case, the veteran's DD-214 indicates that he served 
as an administrative specialist, a recruiter, a canon 
crewmember, and a mortar transportation operator.  As noted, 
his service personnel records are negative for service in 
Southwest Asia or combat service.  Therefore, the Board finds 
that the Veteran did not engage in combat with the enemy.    

Because the Board finds that the Veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  However, the Court has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  His lay testimony 
is insufficient, standing alone, to establish service 
connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 
Vet. App. at 395).

As noted, even if the evidence of record indicates a current 
diagnosis of PTSD, the primary issue in this case is whether 
the Veteran's reported in-service stressors can be 
corroborated.  This matter is an adjudicatory question 
involving both consideration of the facts as presented, as 
well as the credibility of the evidence contained in the 
claims folder.

On review, the Board finds that the Veteran's claimed 
stressors have not been corroborated.  The only indication of 
a 1995 artillery vehicle accident at Fort Irwin is a report 
from the Womack Army Medical Center in Fort Bragg, North 
Carolina, dated December 2004, approximately nine years after 
the claimed incident.  See December 2004 Statement of Medical 
Examination and Duty Status.  The Veteran's STRs and service 
personnel records are negative for any other notation of the 
1995 accident.  The Veteran also never provided specific 
information on his other claimed in-service stressors, and 
these stressor statements cannot be verified.

Therefore, the Board concludes that the Veteran's assertions 
alone are of insufficient probative value to meet the second 
element required to establish service connection for PTSD, 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  In view of the foregoing, the 
Board concludes that even if a diagnosis of PTSD was rendered 
by a medical professional, the preponderance of the evidence 
is against this claim on the basis that verification of the 
alleged stressors has not been satisfied, for the reasons 
detailed above.

Available evidence of record do not support any of the 
Veteran's purported in-service stressors.  As such, the Board 
concludes that the Veteran's claimed stressors are unverified 
and unverifiable.

In analyzing the claim, the Board also notes that it has 
considered the Veteran's lay assertions that he has PTSD 
related to his military service.  However, as a layman he is 
not competent to give medical opinions on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  

The Veteran is competent to comment on what he experienced 
while in the military.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
However, without objective evidence corroborating his claimed 
in-service non-combat stressors, the Board must find the 
Veteran's testimony concerning their occurrence not credible.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's service connection claim for PTSD.  The weight of 
the evidence is against a diagnosis of PTSD.  Further, there 
is no evidence of record corroborating that any claimed in-
service stressors actually occurred, and there are no 
specific details of record indicating that any stressors 
could be verified by competent evidence.  Accordingly, 
service connection for PTSD is not warranted.

Given the absence of a corroborated stressor, consideration 
of the third requirement for a grant of service connection 
for PTSD (concerning the existence of medical evidence of a 
link between current symptomatology and claimed in-service 
stressor) 
is not necessary.  38 C.F.R. § 3.304(f); see also Reonal, 5 
Vet. App. 458 (where the Court stipulated that a medical 
opinion based on an inaccurate factual premise is not 
probative).    

The preponderance of the evidence is against a finding that 
the Veteran has a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125.  Accordingly, there is no evidence of a 
diagnosis of PTSD that is related to the Veteran's claimed 
non-combat stressors.  The claim must, therefore, be denied.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran seeks an increased initial evaluation in excess 
of 10 percent disabling for his service-connected major 
depressive disorder disability.  He also seeks an increased 
evaluation in excess of 20 percent disabling for his service-
connected diabetes mellitus type II disability.  Based on 
review of the record, the Board finds that further 
development is necessary.  

Review of the record reveals that the Veteran last underwent 
VA examinations regarding his service-connected major 
depressive disorder and diabetes mellitus disabilities in 
February 2006 and August 2006, and the record contains 
subsequent statements from the Veteran to the effect that his 
disabilities have worsened.  Thus, the Board finds that more 
contemporaneous VA examinations are needed in order to assess 
the current severity of the Veteran's service-connected major 
depressive disorder and diabetes mellitus disabilities.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
in part that VA's duty to notify a claimant seeking an 
increased evaluation included advising the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the appellant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
appellant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the appellant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the appellant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the appellant.  Additionally, the appellant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  In this case, such notice has not 
been provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO should 
comply with the Vazquez- Flores ruling, 
and advise the Veteran to submit 
evidence that his major depressive 
disorder and diabetes mellitus 
disabilities have worsened, including 
the effect an increased worsening of 
the conditions have on employment and 
daily life, and provide notice of the 
criteria necessary under the 
appropriate Diagnostic Codes to 
establish entitlement to an increased 
evaluation.

2.  Initially, the AMC/RO should obtain 
and associate with the claims file all 
medical records from the Mayaguez 
Outpatient Clinic, dated from June 2007 
to the present, regarding the Veteran's 
psychiatric and diabetes mellitus 
disabilities. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.        

3.  After completion of the above-
requested development, the Veteran should 
be afforded VA examinations to determine 
the current nature and severity level of 
his service-connected major depressive 
disorder disability, and diabetes 
mellitus type II disability. 

The claims folder should be reviewed by 
the examiners prior to the 
examinations.  All tests and studies 
deemed helpful by the examiners should 
be conducted in conjunction with the 
examinations.

Specifically, upon mental condition 
examination, the examiner is requested 
to note all clinical manifestations of 
the Veteran's service-connected major 
depressive disorder, and provide an 
opinion concerning the degree of 
occupational and social impairment 
resulting from the Veteran's service- 
connected major depressive disorder, 
or, if this is not possible, the 
examiner should explain why it is not 
possible.

Upon examination of the endocrine 
system, the examiner is requested to 
note the treatment regimen in place for 
management of the disease, including 
the dosage of insulin or oral 
hypoglycemic agents, any dietary 
restrictions, and any medically 
required regulation of activities 
(avoidance of strenuous occupational 
and recreational activities) due to 
diabetes mellitus.  Further, the 
examiner should note whether the 
diabetes produces episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization or visits to 
a diabetic care provider, progressive 
loss of weight and strength, or other 
complications that would be compensable 
if separately evaluated.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
evaluation claims, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


